HATCHETT, Circuit Judge,
Dissenting:
On the difficult issue presented in this case, the scope of judicial immunity in a *954suit for damages under 42 U.S.C. § 1983, the law in the Eleventh Circuit is now made clear. The en banc court holds that judicial immunity is complete, unqualified, and without exception. According to the majority, judicial immunity even protects a judge who acts without subject matter jurisdiction, without personal jurisdiction, and who unlawfully conspires with a party to violate another party’s federal constitutional rights. As the majority concedes, no precedent, Supreme Court or otherwise, requires such a broad definition and application of the judicial immunity doctrine. Contrary to the majority’s view, no policy considerations justify such a result.
More importantly, the majority’s opinion implicitly repeals one third of a congressional enactment specifically designed to protect the federal constitutional rights of citizens from deprivations by state officers, including judges. In 42 U.S.C. § 1983 (1982), Congress provided:
Every person who, under color of any statute, ordinance, regulation, custom, or usage of any state or territory, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress. [Emphasis added.]
With the filing of the majority opinion, this important enactment for the protection of citizens of the United States may as well read: “Every person, [except a judge in Florida, Georgia and Alabama]____” Judges in these former states of the confederacy will be able to deal willy nilly with the rights of citizens without having to account for willful unconstitutional actions. This important congressional enactment is amended by this opinion to apply only to state officials in the legislative and executive branches. It is another whittling away of section 1983’s application. I respectfully dissent.1
To demonstrate the scope of the majority’s opinion, assume that women and minorities are picketing a city council meeting to influence the city council’s vote on the paving of streets and the availability of jobs in municipal government. Assume further that a judge, dissatisfied with this method of expression of a grievance, instigates a meeting with the mayor at which the judge and the mayor conspire to end the lawful demonstration. Assume also that the judge, knowingly acting without jurisdiction and with knowledge that the demonstration is lawful, causes the demonstrators to be arrested, incarcerated, held without bail, and submitted to a trial. Under this en banc opinion,- no action for damages may be brought against the judge in the Eleventh Circuit.2
If the judicial action inflicts the intended damage by killing the demonstrators’ political momentum, making injunctive relief useless, the victims will lack any remedy for the violation of their rights. In a state with a political climate which is hostile to freedom of association, a judge could repeatedly interfere with constitutional rights without being held accountable. This hypothetical may seem far fetched, but it is not; this is the exact fact pattern that section 1983 was enacted to address and which it has addressed since its enactment.
It is difficult to understand how every person in the United States may be held accountable in damages for conspiring to *955violate another person’s federal constitutional rights, except those persons trained in constitutional guarantees, charged with interpreting the constitution, and oath bound to deal fairly with parties to litigation.

. This case also points up the reason citizens and legislators are increasingly demanding that lawyers and judges charged with ethical violations be judged not by other lawyers and judges under the "good ole boy" system, but by persons outside the legal profession.


. Bear in mind that under Scott v. Dixon, 720 F.2d 1542 (11th Cir.1983), a court clerk issuing an arrest warrant is acting in a judicial capacity and entitled to absolute immunity. With this opinion, the en banc court places the constitutional rights of every citizen in this circuit at the mercy of any person acting in a quasi-judicial capacity. I can only hope that the court will limit the reach of the absolute immunity it now accords judges to the level of a general jurisdiction court and not extend it to clerical workers.